Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered September 6, 1988, convicting her of sodomy in the first degree and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends, inter alia, that she was denied her due process right to a fair trial by virtue of the admission of testimony by a psychologist concerning child sex abuse syndrome and that the verdict was against the weight of the evidence.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*731The admissibility of expert testimony on a particular point is addressed to the sound discretion of the trial court (see, De Long v County of Erie, 60 NY2d 296, 307). Given the facts of this case, the expert testimony was properly admitted. In view of the fact that the infant victim waited many months before coming forward with the allegations against the defendant, her natural mother, we find that a jury "would be benefited by the specialized knowledge of an expert witness” (People v Cronin, 60 NY2d 430, 433). Moreover, we further observe that the defendant was not prevented from impeaching this expert or presenting her own expert testimony (see, People v Cronin, supra, at 432).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Kunzeman, Lawrence and O’Brien, JJ., concur.